August   25,   1952


Hon. Larry 0. Cox
Executive Director
Board for Texas State Hospitals
  and Special Schools
Austin, Texas            Opinion NO. v-1508
                        Re: Authority of the Board for
                            Texas State Hospitals and
                            Special Schools to relocate
                            Weaver H. Baker Memorial
Dear Sir:                   Sanatorium.
        Your request for an opinion reads In part as
follows:
         "We desire the opinion of your office
     regarding the legality of the relocation
     of the Weaver H. Baker Memorial Sanatorium,
     which is a tuberculosis sanatorium now
     located near Mission, Texas.
         "The site of the present sanatorium was
     once Moore'~ArmyAir Field, and the State
     Board of Control and the State of Texas ac-
     quired the property from the Federal Govern-
     ment after It was .declaredsurplus to the
     U. S. Government's needs. The deed from the
     Federal Government to the State'of Texas
     provided for recapture by the government'
     during any national emergency.
         ,"We have been notified that Congress
     has enacted leglslatlon and appropriated
     funds to "recapture" this institution,
         "At the p&sent time we have approximately
     nine hundred tuberculosis patients being tregt-
     ed at this lnstallatlon. We have no other
     installations with sufficient bed space to
     care for any of the,sepatients. In order to
     prevent these patients from being released,
     many of whose cases are Infectious and con-
     tagious, It 1s absolutely necessary that plans
Hon. Larry 0. Cox, page 2 (V-1508)
                                                         -



    be made and constructionof a new lnstal-
    lation be begun at once. Of course, since
    the incidence of tuberculosis is many times
    as high in the southern region of the State
    as In any other portion of the State, it
    would not be practical to locate the lnstal-
    latlon In any region north,of Travis or
    Bexar Counties.
         "Section 8 of Article 3174b (V.C.S.)
    seems to indicate that this Board may ac-
    quire property for the establishment of
    tuberculosis sanatorla. However, Subsec-
    tion  (b) of Section 3, Article 11 of House
    BIll~No. 426, Reg. Sess., 52nd Leg., 1951,
    seems to prohibit any relocation or use of
    funds in so doing."
        Based upon the above facts you ask:
         "1. Whether we can legally relocate
     the Weaver H. Baker Memorial Sanatorium by
     acquiring a new site by donation or purchase.
         "2. If your answer to question number
     one Is In the negative, could we legally re-
     locate the Installation on the grounds of
     some,lnstltutlon already established which
     might not be a tuberculosis sanatorium?
     For example the San Antonlon State Hospital
     for mentally ill.
         “3. If your answer to either question
     number one or two Is ln,the affirmative,
     could this Board legally expend funds at
     this time for the planning andk   construc-
     tion of such new installation?
         Section 8 of Article 317413,V.C.S. (H. B. 1,
Acts 51st Leg., R.S., 1949, ch. 316, p. 588) provides:
         "The Board for Texas State Hospitals
     and Special Schools is hereby authorized
     to negotiate for and to acquire from the
     United States Government, or any agency
     thereof, or from any source whatsoever, by
     gift, purchase, or leasehold, for and on
     behalf of the State of Texas, for use In
     the State service, and in the establishment
Hon. Larry 0. Cox, page 3 (V-1508)


     of State tuberculosis sanatoriums, any
     lands, buildings, and facilities 'within the
     State of Texas, and any personal properties
     wherever located, and to take title thereto
     for and in the name of'the State of Texas."
          Article 3251a V.C.S. (S. B. 147, Acts 50th
Leg., R. St 1947,,ch. 44, p. 58) provides:
            "The State Board 'ofControl bow Hospl-
     tal Board7 is hereby authorized to negotiate
     for and To acquire from the United States
     Government, or any agency thereof, or from
     any source whatsoever, by gift, purchase, or
     leasehold, for and on behalf of the State of
     Texas, for use In the state eleemos,ynary
     service, and In the establishment of state
     tuberculosis    sanatoriums,   any lands,  build;
     ings,    and facilities   within the  State of
     Texas, and any personal properties wherever
     located, and to take title thereto for and
     in the name of the State of Texas."
          S. B. 374, Acts 50th Leg., R. S., 1947, ch.
Y&   p* 556, contains' the following provision at page

          "There Is hereby appropriated for the
     fiscal year ending August 31, 1948, the sum
     of Five Hundred Fifty Thousand ($550,000.00)
     Dollars for the conversion and securing of
     title to Moore Field near Mission Texas, In
     accordance with Senate Bill No. 147, Acts of
     Regular Session, 50th Legislature,,1947 and
     establishing the Weaver H. Baker Memorial
     Tuberculosis Sanatorlum. In the,event Moore
     Field cannot be secured the Board of Control
     shall have authority to 'establish said Sana-
     torium at such other place as the Board of
     Control may direct. For the fiscal year
     ending August 31, 1949, the unexpended bal-
     ance of Five Hundred,Fifty Thousand ($550,-
     000.00) Dollars Is reappropriated for con-
     version. For the fiscal year ending August
     31, 1948, there Is approprlated~the sum. of
     Three Hundred Ten Thousand ($310,000.00)
     Dollars to the Weaver H. Baker Memorial
Hon. Larry 0. Cox, page 4 (v-1508)


     Tuberculosis Sanatorium for salaries, opera-
     tion, support, maintenance, general lmprove-
     ments, repairs and contingent expenses.' For
     the fiscal year ending August 31, 1949 'there
     Is appropriated Six Hundred Thousand ($#600,-
     000.00) Dollars for salaries, operation, sup-
     port, maintenance, general Improvements re-
     pairs and contingent expenses. Upon the
     establishment of such hospital, patients
     shall be admitted thereto in accordance with
     the laws, rules and regulations applicable
     to the admission of patients to the State
     Tuberculosis Sanatorium at Carlsbad, Texas.”
          The Weaver H. Baker Memorial Tuberculosis Sana-
torium was located near Mission, Texas, with funds ap-
propriated by the above-quoted provisions. In the pur-
chase of Moore Field the deed of conveyance was,made
subject to the right of the Federal Government to "re-
capture" Moore Field during any national emergency. As
ttated by you the Federal Government now desires to
 recapture' this property.
          It was held in the letter opinion of this of-
fice to the Chairman of the Senate Finance Committee
dated May 16, 1947, that the South Texas Tuberculosis
Sanatorium located at Laredo, Texas, could not be re-
located until legislation had been enacted authorlslng
such a change in location. Further, It was held In
Attorney General's Opinion No. V-1190 (1951) that the
Board for Texas State Hospitals and Special Schools was
without authority to establish a new Institution, stat-
ing:
                 Specific acts of the Legislature
     have authorized the creation and establlsh-
     ment ,ofInstitutions within the jurisdiction
     of the Board for Texas State Hospitals and
     Special Schools. An examination of the acts
     in question reveals that specific authoriza-
     tion has been deemed necessary in the past.
     (See Chapters 1, 2 and 3, Title 51, V.C.S.)
     In the absence of such ~authorlty,it is our
     opinion that a new Institution may not be
     es~tab~lished.
                 "
          Since the Weaver H. Baker Memorial Tuberculosis
Sanatorium has previously been located at the former site
of Moore Field at Mission, Texas, it Is our opinion that
Hon. Larry 0. Cox, page 5 (v-1508)


the Board for Texas State Hosplta~isand Special Schools
is without authority to relocate it at a new site or at
another Institution until authorized by the Legislature.
Subsection (b), Section 3, Article II of House Bill 426,
Acts 52nd Leg., 1951, ch. 499, p. 1228, at p* 1289 (the
General Appropriation Act) expressly prohibits the
expenditure of any of the money appropriated under that
act for the relocation of Institutions for which authorl-
satlon has not been granted.
          It Is noted that Articles 317413and 3251a,
V.C.S., authorize the Board to acquire land and personal
property by gift, purchase, or lease for use of instl-
tutions under Its management and~~control. Since'acqulsi-
tlon by gift does not necessitate the expenditure of
money, the power of the Board to accept donations does
not depend upon the existence of an appropriation which
could be expended for the acquisition of such land.
Therefore, you may accept donations of land,for the use
and benefit of the Weaver H. Baker Sanatorium If you
determine It is to the best interest of the public and
the institution Involved. We make this statement since
this office has been Informed that certain Interested
citizens of the Rio Grande Valley area have offered or
are in the process of offering certain donations of land
to the Board for the use and benefit of the ~Weaver H.
Baker Memorial Sanatorium. However, utilization of the
land as a hospital site will have to await authorization
by the Legislature.
                        SUMMARY
          The Board for Texas State Hospitals and
     Special Schools Is without authority to re-
     locate thenWeaver H. Baker Memorial Sana-
     torium until authorized by the Legislature.
     However, the Board may acquire land by gift
     for the use and benefit of the Weaver H.
     Baker Memorial Sanatorium. Arts. 3174b3and
     3251a, V.C.S.
                                 Yours very truly,
APPROVED:                          PRICE DANIEL
                                 Attorney General
J. C. Davis, Jr.
County Affairs Division
Mary K. Wall
Reviewing Assistant                  Assistant
Charles D. Mathews
First Assistant
JR:am